OPINION OF THE COURT
PER CURIAM.
This is an appeal from a Summary Judgment granted in an action brought by a dentist for dental services and other professional services. We reverse. We find that the Summary Final Judgment should not have been entered; and that the Motion of Leave to file Counterclaim and the Motion to Set Aside Admissions should have been granted. Setting aside the admissions would clearly create issues of fact precluding Summary Judgment. More important, however, is the denial of the Motion for Leave to File a Counterclaim. Justice requires an opportunity to fully litigate a matter.
*90The court gave no reasons in denying the Motion to Set Aside Admissions and in its Order denying the Motion for Leave to File Counterclaim. We find this to be error.
Accordingly, the Judgment is reversed and remanded with directions to permit the filing of the Counterclaim and Third Party Complaint.
REVERSED AND REMANDED.